Name: COMMISSION REGULATION (EC) No 144/96 of 26 January 1996 amending Regulation (EC) No 360/95 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  trade;  beverages and sugar;  marketing
 Date Published: nan

 27. 1 . 96 MEN I Official Journal of the European Communities No L 21 /27 COMMISSION REGULATION (EC) No 144/96 of 26 January 1996 amending Regulation (EC) No 360/95 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies awarded under the individual invitations to tender Nos 170/94 EC and 171 /94 EC, it has proved necessary to grant an additional extension of the deadline for proces ­ sing the alcohol and, therefore , to postpone the deadline fixed for the export of that alcohol to Brazil ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules on the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ('), Whereas Commission Regulation (EEC) No 377/93 (2), as last amended by Regulation (EC) No 31 52/94 (3), lays down the detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 (4), as last amended by Regulation (EC) No 1 544/95 Q, and held by intervention agencies ; Whereas, certain types of alcohol which were the subject of individual sales by invitation to tender Nos 170/94 EC and 171 /94 EC and were awarded under Commission Regulation (EC) No 360/95 (6), as last amended by Regula ­ tion (EC) No 2304/95 Q, must be processed in order to comply with Brazilian rules on the fuel sector ; whereas in the light of the limited processing capacity available for this purpose in the Community and the postponement of the payment deadline to 16 October 1995 for alcohols HAS ADOPTED THIS REGULATION : Article 1 Article 6 (4) of Regulation (EC) No 360/95 is hereby replaced by the following : *4 . Alcohol awarded under the sales by invitation to tender provided for in this Regulation must be exported not later than 30 June 1996.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 346, 15. 12. 1988, p. 7 . (2) OJ No L 43, 20 . 2. 1993, p. 6. (3 OJ No L 332, 22. 12. 1994, p. 34. (4) OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 148 , 30 . 6. 1995, p. 31 .(4 OJ No L 41 , 23. 2. 1995, p. 14. 0 OJ No L 233, 30. 9 . 1995, p. 44.